United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3756
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Raymon Ortega

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                            Submitted: August 20, 2014
                              Filed: August 26, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      In this appeal following revocation of his supervised release, Raymon Ortega
challenges his revocation sentence and raises related arguments. His counsel has
moved to withdraw. Having carefully reviewed the record before us and the
arguments for reversal, and for the reasons discussed below, we affirm the judgment
of the district court.1

       Ortega argues that the revocation sentence is unreasonable and exceeds the
statutory maximum. We review a revocation sentence for abuse of discretion, see
United States v. Miller, 557 F.3d 910, 915-16 (8th Cir. 2009), and the legality of a
revocation sentence de novo, see United States v. Hergott, 562 F.3d 968, 970 (8th Cir.
2009). The district court imposed concurrent revocation sentences of 33 months in
prison, and no additional supervised release, upon revoking the supervised release
that Ortega was serving for five felony convictions. The revocation sentences on four
of the counts were within the statutory limits applicable to revocation sentences under
18 U.S.C. § 3583(e)(3); the sentences were not substantively unreasonable; and they
were adequately explained. See United States v. Thunder, 553 F.3d 605, 608 (8th
Cir. 2009) (court need not mechanically list every § 3553(a) consideration when
sentencing upon revocation of supervised release). And contrary to his contention,
Ortega was not entitled to credit for time spent in a residential reentry center as part
of his supervised release. See U.S.S.G. § 7B1.5(b) (upon revocation of supervised
release, no credit is given toward imprisonment ordered for time previously served
on post-release supervision).

      One of the felonies for which Ortega was serving supervised release is a Class
C felony, for which a defendant may not be required to serve a revocation sentence
of more than two years in prison, see 18 U.S.C. § 3583(e)(3), but Ortega did not lodge
any objection below, and his substantial rights are not affected, because he properly
received concurrent revocation sentences of 33 months in prison on the other four
counts. Cf. United States v. Bossany, 678 F.3d 603, 606-07 (8th Cir. 2012) (where
defendant contended for first time on appeal that sentence for conspiracy offense


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -2-
exceeded statutory maximum, review was for plain error, under which error is
corrected only if it is plain, affects substantial rights, and seriously affects fairness,
integrity, or public reputation of judicial proceedings; error was plain but did not
affect defendant’s substantial rights because court imposed identical, statutorily
authorized sentence for money-laundering offense).

       Next, we note that Ortega raises various challenges to his original convictions
and sentences, but a criminal defendant may not collaterally attack the validity of his
underlying convictions or sentences in an appeal from a sentence imposed upon
revocation of supervised release. See Miller, 557 F.3d at 913. Ortega also complains
about the effectiveness of the legal assistance that he received in these revocation
proceedings, but the issue was not developed below, and generally ineffective-
assistance claims are more appropriately considered in a 28 U.S.C. § 2255
proceeding. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007).
Finally, Ortega directs our attention to upcoming Guidelines amendments that he
believes will lower his base offense level, but those amendments do not help him in
this appeal.

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw, subject to counsel informing appellant about
procedures for seeking rehearing or filing a petition for certiorari.
                      ______________________________




                                           -3-